Citation Nr: 0127380	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  00-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to December 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for rheumatoid arthritis.  
In September 2001, the veteran participated in a video 
conference hearing before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102 (West 1991).


REMAND

The veteran contends that she first manifested rheumatoid 
arthritis in service.  Her service medical records clearly 
reflect her recurrent complaint of polyarthralgias.  Clinical 
records dated in February and July 1977 reflect that a 
diagnosis of possible early rheumatoid arthritis could not be 
ruled in or out.  Her separation examination, dated in 
December 1977, merely noted the absence of recurrence of 
joint swelling.  Her available private medical records first 
reflect a diagnosis of fibromyalgia almost 20 years after 
service.  Her private and VA clinical records reflect 
conflicting assessments as to whether she manifests 
rheumatoid arthritis.  A November 2000 VA joints examination 
resulted in current diagnoses of rheumatoid arthritis and 
fibromyalgia.

The Board is of the opinion that the veteran should be 
afforded VA examination with a request that the examiner 
review the contents of the entire claims folder, provide the 
proper diagnosis, or diagnoses, to the veteran's arthralgia-
type complaints, and provide an opinion as whether it is 
least as likely as not that her current disability, or 
disabilities, had its onset in service.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001) (VA shall obtain medical opinion 
when necessary to make a decision on a disability 
compensation claim).  On remand, the RO should also determine 
whether any additional development is warranted under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 5, 114 Stat. 2096, 2099 (2000).  

Accordingly, this issue is REMANDED for the following action.

1.  The RO should request the veteran to 
submit the names and addresses of all private 
health care providers who have treated her for 
rheumatoid arthritis and/or fibromyalgia since 
1998.  Thereafter, the RO should contact the 
named medical providers and request copies of 
all pertinent medical records.

2.  The RO should clarify with the veteran the 
date she was awarded disability benefits from 
the Social Security Administration (SSA) and, 
thereafter, seek to obtain a copy of all 
supporting documents and medical records 
relative to the award of SSA benefits.

3.  The RO should obtain the veteran's VA 
clinical records from the Tuskegee VA Medical 
Center since November 2000.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

5.  Following the receipt of any additional 
records, the veteran should be afforded a 
special rheumatology examination with benefit 
of review of her claims folder.  In addition 
to physical examination of the veteran, the 
examiner should review the contents of the 
claims folder and conduct any further 
laboratory studies that are necessary to 
determine the proper diagnosis, or diagnoses, 
of the veteran's arthralgia-type complaints.  
Thereafter, the examiner should express an 
opinion as to whether it is at least as likely 
as not that any currently diagnosed disability 
was first manifested by her complaint of 
polyarthralgia symptoms in service, or was the 
result of the event(s) in active service.  In 
arriving at the diagnosis and opinion, the 
examiner should provide a rationale for the 
conclusion reached.  The claims folder and a 
copy of this remand should be made available 
to the examiners.

6.  Thereafter, the RO should readjudicate the 
claim for service connection for rheumatoid 
arthritis.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain medical opinion and ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




